BETH CREIGHTON, OSB #972440
beth@civilrightpdx.com
MICHAEL E. ROSE, OSB #753221
mrose@civilrightspdx.com
LAURA KOISTINEN, OSB #175123
laura@civilrightspdx.com
CREIGHTON & ROSE, P.C.
300 Powers Building
65 S.W. Yamhill Street
Portland, Oregon 97204
Phone: (503) 221-1792
Fax:     (503) 223-1516
Of Attorneys for Plaintiff

                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION

CYNTHIA E. RHOADES,                                                 Case No. 3:18!cv!00123!SB

                       Plaintiff,
                                                            DECLARATION OF COUNSEL
               vs.                                          IN SUPPORT OF PLAINTIFF’S
                                                        UNOPPOSED MOTION TO EXTEND
STATE OF OREGON DEPARTMENT OF                                   DISCOVERY DEADLINES
JUSTICE,

                       Defendant.

       I, Beth Creighton, declare as follows:

       1.      I am counsel for plaintiff in the above-referenced case.

       2.      Plaintiff moves for an order extending the current discovery deadline by 90 days,

from April 6, 2021, (Dkt. No. 63) to July 6, 2021.

       3.      The protracted COVID-19 pandemic has slowed down progress in this case as a

result of diminished staff availability and remote-work technical challenges which Plaintiff’s

firm has had to adjust to and manage.

       4.      Defendant filed 3 motions to dismiss (Dkts Nos. 12, 23 and 38), considerably

delaying discovery in this case.




                                                                             CRE IG H T O N   ATTORNEYS
                                                                              &RO S E, P C    AT LAW

                                                                                              65 SW Yamhill St. #300
                                                                                              Portland, OR 97204
PAGE 1 – DECLARATION OF COUNSEL IN SUPPORT OF PLAINTIFF’S                                     T. (503) 221-1792
                                                                                              F. (503) 223-1516
         UNOPPOSED MOTION TO EXTEND DISCOVERY                                                 beth@civilrightspdx.com
       5.      Defendant additionally filed a motion to dismiss in the Multnomah County Circuit

Court companion case, Rhoades vs. State of Oregon, et al., Case No. 19CV39334.

       6.      Plaintiff has served discovery requests to Defendant in the present case and

Defendant has responded. Just last week, Defendant has produced documents related to those

requests.

       7.      Additional time is needed to conduct discovery document exchanges and analyses,

serve follow-up discovery requests and file motions to compel if necessary, and conduct

depositions. We anticipate scheduling depositions in the upcoming weeks.

       8.      After conferral, the parties have reached out to Judge Kasubhai to assist in a

settlement conference and are awaiting his available dates.

       9.      For these reasons, Plaintiff is requesting an additional 90 days to complete

discovery.

       10.     Trial dates in the present case have not been set.

       11.     I have conferred with counsel for Defendant, who does not oppose this motion.

       12.     I hereby declare that the above statement is true to the best of my knowledge and

belief, and that I understand it is made for use as evidence in court and is subject to penalty for

perjury.

       DATED this 7th day of April, 2021.              CREIGHTON & ROSE, PC

                                                        s/ Beth Creighton
                                                       BETH CREIGHTON, OSB #972440
                                                       beth@civilrightspdx.com
                                                       Of Attorneys for Plaintiff




                                                                                CRE IG H T O N   ATTORNEYS
                                                                                 &RO S E, P C    AT LAW

                                                                                                 65 SW Yamhill St. #300
                                                                                                 Portland, OR 97204
PAGE 2 – DECLARATION OF COUNSEL IN SUPPORT OF PLAINTIFF’S                                        T. (503) 221-1792
                                                                                                 F. (503) 223-1516
         UNOPPOSED MOTION TO EXTEND DISCOVERY                                                    beth@civilrightspdx.com
